IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 33 EM 2016
                                          :
                  Respondent              :
                                          :
                                          :
           v.                             :
                                          :
                                          :
MAURICE MCDONALD,                         :
                                          :
                  Petitioner              :


                                     ORDER



PER CURIAM

     AND NOW, this 20th day of April, 2016, the Petition for Extraordinary Relief is

DENIED.